DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 04/01/2021 has been entered. Claim 3, 6, and 10-13 are amended. Claims 3, 6, and 8-13 are pending in this Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “…the band member including two first regions and a second region, which is higher is stretchability than a stretchabbility of the first region,...”. However, it is unclear as to whether the second region is more stretchable than one of the first regions or both of the first regions. Applicant is suggested to change the limitation to “…the band member including two first regions and a second region, wherein the second region is higher in stretchability than a stretchability of the two first regions,…”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9, and claims dependent thereof, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, the claim recites the limitation “wherein a stretchability of the second region in a longitudinal direction of the band member is identical with a stretchability of the first region in the longitudinal direction”. However, in claim 3, the claim upon which claim 9 depends, the claim recites that the second region is higher in stretchability than the first region, thus creating a conflict in scope between the two claims. As such it is unclear as to whether claim 9 is further limiting the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3, 6, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-168054 A (cited in the IDS dated 11/20/2018; hereinafter referred to as “Fukushima”) in view of US 6238083 B1 (hereinafter referred to as “Hirano”).
Regarding claim 3, Fukushima teaches, a pulse wave detector (abstract; paragraphs [0128], [0192]-[0198]; Figure 17) comprising:
a body portion including a pulse wave detection sensor which detects a pulse wave from an artery in a wrist of a user (12; paragraphs [0128], [0039], [0192]-[0198]; Figures 17-18); and
a strip-shaped band member configured to secure the body portion to the wrist (16 and 60; paragraphs [0128], [0192]-[0198]; Figures 17-18); and the band member includes a hook and loop fastener configured to detachably couple together a first part of the band member and a second part of the band member, on a surface opposite to a surface that is in contact with the wrist (paragraphs [0128], [0192]-[0198]; Figures 17-18);
in a secured state where the body portion is secured to the wrist with the band member, the body portion is placed in a position where a process of an ulna in the wrist or a process of a radius in the wrist is exposed (paragraphs [0128], [0192]-[0198]; Figures 17-18);
in the secured state, the band is at least in contact with the process of the ulna in the wrist or the process of the radius in the wrist (paragraphs [0128], [0192]-[0198]; Figures 17-18);
and at least one of a coupled portion of the hook and loop fastener, and a coupling portion that is coupled with the coupled portion is disposed on a surface of the opposite surface 
However, Fukushima does not teach the band member including two first regions and a second region, which is higher in stretchability than a stretchability of the first region, the two first regions being juxtaposed with a gap in a short side direction of the band member, the second region being disposed between the two first region in the short side direction of the band member.
Hirano, a band and wrist device, teaches the band member including two first regions and a second region, which is higher in stretchability than a stretchability of the first region, the two first regions being juxtaposed with a gap in a short side direction of the band member, the second region being disposed between the two first region in the short side direction of the band member (teaches a two first regions 2 surrounding a second region 3; the first region being made from synthetic resin and the second being made of nylon (thus the second region being more stretchable than the two first regions); column 3, lines 50-58; Figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukushima, to have a first and second region, as taught by Hirano, because doing so allows the band to be more elastic and better conform to a user’s wrist. 
Further, as the band of Fukushima is in contact with the process of the ulna in the wrist or the process of the radius in the wrist, by adding the first and second regions of Hirano, the second region would be in contact with at least the process of the ulna or the process of the radius in the wrist. 
Regarding claim 9, Fukushima, in view of Hirano, teaches wherein a stretchability of the second region in a longitudinal direction of the band member is identical with a stretchability of the first region in the longitudinal direction (column 3, lines 50-58; Figures 1-2; as taught by 
Regarding claim 10, Fukushima, in view of Hirano, teaches wherein the band member has a first portion which, in the secured state, is in contact with the process of the ulna in the wrist of the process of the radius in the wrist, and a second portion which overlaps with the first portion, and the first portion and the second portion are the second region (as shown in Figures 17-18; as taught in Fukushima; column 3, lines 50-58; Figures 1-2; as taught by Hirano).
Regarding claims 6, and 12-13, Fukushima teaches a biometric information measurement device including:
the pulse wave detector according to claims 3, 9, and 10 (paragraphs [0128], [0039], [0192]-[0198]; Figure 17; as taught by Fukushima); and
a biometric information calculating circuit that calculates biometric information based on the pulse wave detected by the pulse wave detector (paragraph [0128]; as taught by Fukushima).

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, in view of Hirano, as applied to claim 3 above, and further in view of US 20160255921 A1 (hereinafter referred to as “Hamada”).
Regarding claim 8, Fukushima, Hirano, teaches a second region (column 3, lines 50-58; Figures 1-2; as taught by Hirano) but does not explicitly teach a stretchability of the region in a longitudinal direction of the band member is lower than a stretchability of the region in a direction perpendicular to the longitudinal direction. 
However, Hamada, wearable band, teaches a stretchability of the region in a longitudinal direction of the band member is lower than a stretchability of the region in a direction perpendicular to the longitudinal direction (paragraphs [0030]-[0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claims 11, Fukushima, in view of Hirano and Hamada, teaches a biometric information measurement device including:
the pulse wave detector according to claim 8 (paragraphs [0128], [0039], [0192]-[0198]; Figure 17; as taught by Fukushima); and
a biometric information calculating circuit that calculates biometric information based on the pulse wave detected by the pulse wave detector (paragraph [0128]; as taught by Fukushima). 

Response to Arguments
Applicant’s arguments, filed 04/01/2021, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 

Applicant’s arguments, filed 04/01/2021, with respect to the rejection(s) of claim(s) 3 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hirano.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791